COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              NOTICE

Appellate case name:      1221 Eldridge Road, Inc. v. Life Changing Ministries and Fellowship,
Inc. Eric Stephens, and Jennifer Stephens

Appellate case number:     01-14-00893-CV

Trial court case number: 13-CCV-050162

Trial court:               County Court at Law No 1 of Fort Bend County

        Pursuant to Texas Rule of Appellate Procedure 34.5(c), the district clerk is directed to file
a special clerk’s record containing the Court’s charge and the jury’s verdict. See TEX. R. APP. P.
34.5(c)(1). See TEX. R. APP. P. 34.5(a)(4).

        The special clerk’s record shall be filed in the First Court of Appeals within 10 days of
the date of this notice.

       The cost of preparing this record will be assessed as part of the costs of this appeal upon
issuance of this Court’s judgment.




Clerk’s signature:


Date: October 23, 2015